In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-18-00380-CR
                                __________________

                       SHILOAH J. SPRINGER, Appellant

                                          V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 258th District Court
                      San Jacinto County, Texas
                        Trial Cause No. 12,141
__________________________________________________________________

                           MEMORANDUM OPINION

      The State indicted Shiloah J. Springer for possession of a controlled

substance, namely methamphetamine, in an amount less than one gram, a third-

degree felony due to enhancements. See Tex. Health & Safety Code § 481.115(b)

(West 2017); Tex. Penal Code Ann. § 12.425(a) (West 2019).

      Pursuant to a plea bargain agreement, Springer pleaded guilty to the offense.

On July 20, 2017, the trial court sentenced Springer to eight years in the Institutional


                                           1
Division of the Texas Department of Criminal Justice but suspended the sentence

and placed Springer on community supervision for four years. During his

community supervision, the State filed a motion to revoke alleging Springer had

violated six conditions of his probation. Springer pleaded “not true” to the counts in

the State’s motion to revoke. After hearing the evidence submitted at trial, the court

found multiple alleged violations in the State’s motion to be true, revoked Springer’s

community supervision and sentenced him to five years confinement. Springer

timely filed a notice of appeal.

      The attorney appointed to represent Springer in his appeal filed an Anders

brief which asserted that the attorney diligently reviewed the record and found no

meritorious claims on which to appeal Springer’s conviction and that any appeal is

frivolous. See Anders v. California, 386 U.S. 738, 744–45 (1967); High v. State, 573
S.W.2d 807, 810–13 (Tex. Crim. App. [Panel Op.] 1978). Springer was provided an

opportunity to file his own pro se brief, and he did not do so.

      We have reviewed the record and agree with Springer’s counsel that no

arguable issues exist to support an appeal. See Anders, 386 U.S. at 744–45. Only one

violation is necessary to support the revocation of community supervision. See

Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980). The

Court concludes it is unnecessary for us to order appointment of new counsel to re-

                                          2
brief this appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

As no arguable grounds exist to support the appeal, we affirm the trial court’s

judgment. 1

      AFFIRMED.


                                                    _________________________
                                                         CHARLES KREGER
                                                              Justice

Submitted on July 15, 2019
Opinion Delivered July 24, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




      1
         Springer may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3